            Case 1:18-cv-00792-RP Document 7 Filed 01/03/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

SHANEEKA SMITH,                                      §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:18-CV-792-RP
                                                     §
NATIONAL CREDIT SYSTEMS, INC., and                   §
OLD REPUBLIC SURETY CO.,                             §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is the above-styled cause of action. The record reflects that Defendant

National Credit Systems, Inc. (“NCS”) was served with Plaintiff Shaneeka Smith’s (“Plaintiff”)

summons and complaint on September 21, 2018. (Dkt. 4). NCS’s answer or otherwise responsive

filing to the complaint was due on October 12, 2018. NCS has not filed a response, and Plaintiff has

not filed a motion pursuant to Federal Rule of Civil Procedure 55.

        Accordingly, Plaintiff is ORDERED to show cause, in the form of a written submission to

the Court, as to why its claims against NCS should not be dismissed for want of prosecution. Failure

to do so will result in dismissal of those claims. See Fed. R. Civ. P. 4(m); Fed. R. Civ. P. 41(b); Larson

v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998) (district courts may dismiss cases for want of

prosecution or failure to comply with a court order). Plaintiff’s submission is due on or before

January 10, 2019.

        SIGNED on January 3, 2019.




                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
